Title: From Thomas Jefferson to Rayneval, 25 June 1786
From: Jefferson, Thomas
To: Rayneval



Sir
Paris June 25′. 1786.

I have received letters from two citizens of the United States of the names of Geary and Arnold, informing me that having for some time past exercised commerce in London and having failed, they were obliged to leave that country; that they came over to Dunkirk and from thence to Brest, where, one of them having changed his name the more effectually to elude the search of his creditors, they were both imprisoned by order of the Commandant. They are uninformed whether it is at the suit of their creditors, or because one of them had changed his name. But they are told that the Commandant has sent information of his proceedings to your office. I have some reason to suppose their creditors are endeavoring to obtain leave to remove them to England, where their imprisonment would be perpetual. Unable to procure information elsewhere, I take the liberty of asking you whether you know the cause of their imprisonment, and of solliciting your attention to them so far as that nothing may take place against them by surprize, and out of the ordinary course of the law. I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

